Citation Nr: 1814253	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  13-19 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for recurrent right shoulder dislocation, status post anterior capsulorrhaphy ("right shoulder disability").

2.  Entitlement to a rating in excess of 10 percent for failed surgery and nonunion fracture, left wrist ("left wrist disability").

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for recurrent left shoulder dislocation, status post acromioplasty ("left shoulder disability"), claimed as secondary to a right shoulder disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine condition (formerly claimed as an upper back condition), claimed as secondary to a right shoulder disability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

6.  Entitlement to a temporary total evaluation for hospital treatment in excess of 21 days for a service-connected disability.

7.  Whether the Veteran is competent to manage his Department of Veterans Affairs (VA) benefit payments.


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and June 2011 rating decisions of the VA Regional Office (RO) in St. Petersburg, Florida, and an August 2015 rating decision of the VA RO in Columbia, South Carolina.  Jurisdiction over the appeal currently resides with the RO in St. Petersburg, Florida.

Pursuant to the Veteran's request, a hearing before a Veterans Law Judge was scheduled for October 19, 2016, in connection with all of the matters on appeal aside from the issue of whether the Veteran is competent to manage his VA benefit payments.  However, as will be explained in more detail below, the Veteran withdrew his appeal as to those issues on the record at that hearing.

In August 2017, the Board remanded all of the issues on appeal in order to locate Social Security Administration (SSA) records that had been provided to VA in 2011 and to obtain post-service records documenting treatment at a private hospital in 2011.  To the extent the AOJ did not substantially comply with those remand orders, the Board again notes that the Veteran has withdrawn all of the issues on appeal aside from the issue of whether he is competent to manage his VA benefit payments.  Furthermore, any information included in SSA records that were obtained in 2011 or in records documenting treatment in 2011 would not be relevant to the question of the Veteran's current competency.  As such, an additional remand would serve no useful purpose, and the Board is proceeding with a decision at this time.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran).


FINDINGS OF FACT

1.  On October 19, 2016, the Veteran appeared for the Board hearing that was scheduled in connection with his appeal of the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for a cervical spine condition and a left shoulder disability; entitlement to increased ratings for right shoulder and left wrist disabilities; entitlement to a TDIU; and entitlement to a temporary total evaluation for hospital treatment in excess of 21 days for a service-connected disability; he stated on the record that he wished to withdraw that appeal.

2.  The evidence shows that the Veteran is not competent to manage VA benefit payments.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal on the issue of entitlement to a rating in excess of 20 percent for a right shoulder disability have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).  

2.  The criteria for withdrawal of the appeal on the issue of entitlement to a rating in excess of 10 percent for a left wrist disability have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).  

3.  The criteria for withdrawal of the appeal on the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the appeal on the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine condition (formerly claimed as an upper back condition) have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of the appeal on the issue of entitlement to a TDIU have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

6.  The criteria for withdrawal of the appeal on the issue of entitlement to a temporary total evaluation for hospital treatment in excess of 21 days for a service-connected disability have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

7.  The Veteran is not competent for the purpose of managing his VA benefit payments.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 3.353 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

In October 2016, the Veteran appeared for a Board hearing that had been scheduled in connection with his appeal of the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for a cervical spine condition and a left shoulder disability; entitlement to increased ratings for right shoulder and left wrist disabilities; entitlement to a TDIU; and entitlement to a temporary total evaluation for hospital treatment in excess of 21 days for a service-connected disability.  He stated on the record that he wished to withdraw that appeal.  Under 38 C.F.R. § 20.204, an appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  Thus, the Veteran's statement during his hearing satisfies the criteria for withdrawal of his substantive appeal as to the aforementioned issues.  38 C.F.R. § 20.204 (2017).

The Board acknowledges that, in August 2017, following the Veteran's withdrawal, it remanded all of the issues on appeal for further development.  However, under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5) (2012).  Here, in light of the Veteran's withdrawal, and as he has not since indicated a desire to reinstate his appeal, there remain no allegations of errors of fact or law for appellate consideration with respect to the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for a cervical spine condition and a left shoulder disability; entitlement to increased ratings for right shoulder and left wrist disabilities; entitlement to a TDIU; and entitlement to a temporary total evaluation for hospital treatment in excess of 21 days for a service-connected disability; regardless of the Board's August 2017 remand of those claims.  Thus, the Board does not have jurisdiction to review an appeal as to those issues, and it is dismissing them at this time.

II.  Competency

The Veteran's appeal of the RO's determination that he is not competent to manage his VA benefit payments remains before the Board.  Unfortunately, the Board finds that restoration of competency is not warranted at this time.

Under VA regulations, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  A decision as to incompetency may be made by the RO, subject to appeal to the Board.  38 C.F.R. § 3.353.

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  38 C.F.R. § 3.353(c).

There is a presumption in favor of competency.  Therefore, where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102 (reiterating VA's long-standing policy to resolve all doubt in favor of the Veteran).

By way of background, in March 2015, the RO issued a rating decision that proposed finding the Veteran incompetent based on a June 2014 statement submitted by his VA treatment team and the March 2015 conclusions of a VA examiner.  Via a letter sent in April 2015, he was notified of that proposal and was informed that he could request a hearing and submit evidence or argument on that issue.  In an August 2015 rating decision, the RO found the Veteran not competent.  See 38 C.F.R. § 3.353(e).  Since then, the Veteran has generally disagreed with that finding.  See April 2016 Notice of Disagreement.  In his October 2016 substantive appeal, he elaborated on his disagreement by explaining that he wanted to gain back control of his money; that he was able to manage and budget his money; and that he did not know why he was ever found incompetent.  Unfortunately, as will be explained, the evidence of record does not support the Veteran's assertion that he is currently competent to manage his VA benefit payments.

The Veteran was awarded a 100 percent disability rating for a mood disorder, effective November 22, 2010, in the May 2013 rating decision that granted service connection for that condition.  As was already noted, in June 2014, his VA treatment team submitted correspondence asserting that he was not capable of managing benefits in his own best interest.  In support of that assertion, the team cited both a chronic substance abuse disorder in which the Veteran chose to spend money on harmful substances over basic necessities of daily living, and a serious mental illness that impaired his ability to utilize prudent judgment.  The team noted that the Veteran had been reporting homelessness since 2008 and that he had been hospitalized six times in the past 12 months for psychiatric and substance abuse issues.

In March 2015, the Veteran was afforded a VA examination to specifically address his capacity to manage his own VA benefit payments.  At that time, the examiner reported that the Veteran was polite and cooperative; that he asked very appropriate questions about the process of having a fiduciary; and that he indicated he was doing well and wished to save money to purchase a car.  However, the examiner also detailed the Veteran's recent mental health and social history.  She noted, for example, that the Veteran was admitted for suicidal ideation in February 2014; reported a crack cocaine binge that had lasted four months and cost him approximately $20,000; and reported not taking his medication and rarely sleeping during that time.  The examiner also noted that, in March 2014, the Veteran reported using anywhere from $700 to $2000 of cocaine, daily, with no desire to stop.  She reported that he was hospitalized for continued alcohol and cocaine use in April 2014 and was again hospitalized due to suicidal ideation in September and October 2014.  The examiner noted that the Veteran had a history of roughly two dozen admissions to the VA psychiatric unit since 1999 and that his last discharge had been five or six weeks prior, under similar circumstances.  

The Veteran told the March 2015 VA examiner that he was currently residing at a VA domiciliary and had arranged for an apartment following his discharge.  The examiner noted that the Veteran had previously been living in group housing for homeless individuals or those who struggled with substance abuse but had subsequently relapsed with alcohol and crack.  She also noted that some of the Veteran's social contacts had taken advantage of him financially and that he had spent the entire amount of money he received following a grant of service connection on alcohol, cocaine, and prostitutes.

The March 2015 VA examiner ultimately reported that, although the Veteran was alert and oriented, he had a chronic history of impulsivity, such as spending excessive amounts of money on substances and ignoring basic necessities of daily living.  She concluded that his record showed poor judgment in the context of severe substance use and pointed out that, although he was currently in early remission, that remission was in a controlled environment.  The examiner explained that the Veteran's record, including numerous psychiatric hospitalizations and lack of medication compliance, suggested difficulty remaining in remission outside of a therapeutic environment.  She stated that it appeared he was not able to make decisions that supported stable physical and mental health upon discharge.  The examiner concluded that the Veteran would benefit most from having a party manage his benefits while he gradually acclimated to living independently in the community and in a sober environment.  She also noted that, as his mood remained stable and substance abuse related disorders remained in remission, the issue of competency could be reassessed.

Unfortunately, the Veteran's treatment records do not reflect that his ability to manage his own affairs has progressed since March 2015 as the VA examiner had hoped.  In that regard, in February 2016, he was voluntarily admitted to a VA facility due to suicidal and homicidal ideation in the context of recent substance use and psychosocial stressors.  The Veteran reported that he had just been released from a seven-month period in jail and that he planned to go to an abandoned shelter and drink himself to death.  The clinician noted that the Veteran had last been hospitalized in June 2015, for intoxication with suicidal and homicidal ideation.  She stated that the Veteran reported being homeless but having $8,000 he could use to find a place to live.  However, in April 2016, the Veteran was again voluntarily admitted for psychiatric treatment after he expressed suicidal ideation in the context of spending $8,000 on cocaine over a two-week period.  During an evaluation the following day, a VA psychiatrist noted that the Veteran had a history of malingering suicidal ideation to obtain housing in the context of having spent his monthly funds, as demonstrated during multiple past hospitalizations.

During a May 2016 telephone conversation with a VA social worker that was conducted following his discharge from inpatient psychiatric treatment several days prior, the Veteran reported that he was doing well, had maintained sobriety, and had been taking his medications since his discharge.  He noted that his father had become his fiduciary and that he was comfortable with that arrangement.  However, in early June 2016, the Veteran reported to a VA emergency department with complaints of chest pressure, nausea, and vomiting, and stated that he had been using cocaine for the past three days and had also shot some heroin.  He reported that he had stopped taking his medications in the context of "partying."  He also stated that his money was gone, because his father was his fiduciary.

In September 2016, the Veteran reported to a VA emergency department with suicidal ideation and stated he had been binge drinking and smoking $400 of cocaine daily for nearly a week.  At that time, he was referred for a psychiatric evaluation and was again admitted for inpatient psychiatric treatment.  During inpatient psychiatric treatment in November 2016, a psychiatrist noted that the Veteran had a very long history of chronic polysubstance abuse and a usual routine of using all of his disability money for drugs, losing his housing, and coming into the inpatient unit until his next check was received.  The psychiatrist noted that the Veteran was being discharged to a recovery facility shortly.

During a VA psychiatric evaluation in February 2017, the Veteran reported that he had abstained from substance abuse for 100 days, was motivated to continue doing so, and had moved to his own apartment.  However, in early April 2017, he again reported to a VA facility with suicidal ideation and reported he had relapsed on alcohol and cocaine four days prior.  He was admitted for inpatient treatment at that time.  The treatment note associated with the Veteran's discharge in early May 2017 included his report that, following his relapse, he had been living in a hotel and allowing a drug dealer to use his car in exchange for drugs.  The Veteran explained that, although his father ensured that he had somewhere to stay, he could not abstain from substance abuse.

The Veteran was readmitted for similar reasons later in May 2017.  During a psychosocial evaluation conducted that month, the clinician noted that the admission was the Veteran's 26th psychiatric admission at that facility since 2014.  During an evaluation the following day, a clinician noted that the Veteran's insight was intact but his judgment and coping skills were both impaired.  In a discharge note dated several days later, the Veteran told a clinician that he was able to continue to use cocaine even in the absence of money by trading off his car.  He was readmitted later that month after appearing in the emergency department and reporting suicidal ideation and homicidal ideation in connection with his car being stolen.

In late May 2017, the Veteran was discharged to a residential substance abuse treatment program.  However, in July 2017, he again reported to a VA emergency department endorsing chest pain and suicidal ideation.  He explained that he had been discharged from a rehabilitation facility five days prior and had been drinking and smoking crack ever since.  At the time of his discharge several days later, the Veteran noted that he was not suicidal but was homeless and needed help.  He also stated, however, that he was not sure that he was ready to stop using alcohol and cocaine.  

The Veteran returned to the emergency department later in July 2017, with renewed reports of suicidal ideation and recent crack cocaine and alcohol use, and was again admitted.  During a social work assessment conducted that day to determine his psychosocial needs and identify potential interventions, the Veteran reported that he was not homeless but, rather, chose not to have a home.  He stated that he made over $3000 per month and had been staying with friends and in motels.  However, he also requested assistance with finding a place to stay.  The Veteran stated that, since his discharge from the residential rehabilitation facility several weeks prior, he had been drinking 18 beers per day, drinking vodka when he could obtain it, and smoking crack cocaine.  He also reported that he had sold his car two days prior in order to obtain crack.  During a biopsychosocial assessment that was also conducted that day, a VA psychiatrist noted that the Veteran had limited insight into his mood and substance use disorder and had been exercising poor judgment regarding treatment.  The psychiatrist also noted that the Veteran's poor coping skills were evidenced by his chronic substance abuse despite financial problems.  

The Veteran was discharged in early August 2017, but was readmitted for additional psychiatric treatment in September 2017.  He was discharged later that month, but, in late October 2017, was readmitted after reporting suicidal ideation and a history of drinking 18 beers and three bottles of Listerine mouthwash daily.  During a psychiatry consultation conducted at that time, the Veteran reported that he obtained the Listerine by shoplifting, because he had limited funds due to control of his finances by a fiduciary.  He also reported, however, that he had sold his $80,000 vehicle for drugs several months prior.

The Veteran was again admitted for psychiatric inpatient treatment in late November 2017.  During that admission, he explained that he had a fiduciary who took care of his rent, but that he had demolished his apartment while he was "using" and, as a result, needed to vacate it.  He also reported losing his wallet and identification cards and selling his car to a drug dealer.

The Board finds that the foregoing pattern of behavior, which reflects a continuance of what the 2015 VA examiner characterized as an inability to make decisions that support stable physical and mental health, establishes by clear and convincing evidence that the Veteran is still not competent for the purposes of managing his VA benefit payments.  See 38 C.F.R § 3.353.  Indeed, the record clearly establishes that he continues to use any available funds on self-destructive and/or financially wasteful activities to the detriment of his basic needs, including housing.  In reaching this conclusion, the Board has considered the Veteran's vague assertion during the course of this claim that he is, in fact, competent to manage his benefit payments.  However, that assertion is outweighed by the contrary findings of the medical professionals of record and by his own reports, during treatment, regarding the manner in which he disposes of his money.

In conclusion, the Board finds that the weight of evidence shows that the Veteran is not competent for the purpose of managing his VA benefit payments; therefore, restoration of competency status for VA benefit purposes is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.





ORDER

The appeal of the issue of entitlement to a rating in excess of 20 percent for a right shoulder disability is dismissed.

The appeal of the issue of entitlement to a rating in excess of 10 percent for a left wrist disability is dismissed.

The appeal of the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability is dismissed.

The appeal of the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine condition (formerly claimed as an upper back condition), is dismissed.

The appeal of the issue of entitlement to a TDIU is dismissed.

The appeal of the issue of entitlement to a temporary total evaluation for hospital treatment in excess of 21 days for a service-connected disability is dismissed.

Entitlement to the restoration of competency for the purposes of handling VA benefit payments is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


